Citation Nr: 0118065	
Decision Date: 07/10/01    Archive Date: 07/16/01

DOCKET NO.  98-08 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel



REMAND

The veteran had active military service from November 1979 to 
November 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Phoenix, Arizona, which denied the veteran's claim for a 
total rating for compensation purposes based on individual 
unemployability.

On review of the file, the Board finds that in a VA Form 9 
received in August 1999, the veteran indicated that he wished 
to appear personally for a hearing at a local VA office 
before a Traveling Member of the Board.  There is no evidence 
that this hearing was scheduled or that the veteran's request 
has been withdrawn.  It must be assumed that he still desires 
a hearing before a Board member sitting at the VARO in 
Phoenix, Arizona.

The case must be returned to the RO to arrange for a Travel 
Board hearing for the veteran.  38 U.S.C.A. § 7107 (West 
1991); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2000).

Additionally, the Board notes that the veteran expressed 
disagreement with that part of a July 1998 RO decision that 
denied his claim for service connection for an eye 
disability.  The Board finds that the veteran's statement 
dated in August 1998 satisfies the requirements of a notice 
of disagreement as to the RO's determination in July 1998 
denying service connection for an eye disability.  See 38 
C.F.R. § 20.201 (2000).  To date, the RO has not provided the 
veteran with a statement of the case as to this issue.

In order to ensure compliance with the requirements pursuant 
to case law in Manlincon v. West, 12 Vet. App. 238 (1999), 
the issue of service connection for an eye disability must be 
remanded.

Accordingly, the claims must be REMANDED for the following 
action:

1.  The RO should provide the veteran and 
his representative with a statement of 
the case as to the issue of service 
connection for an eye disability.  The 
veteran and his representative should be 
provided with the applicable law and 
regulations in this instance and informed 
of the evidence considered and the 
reasons and bases for the RO's 
determination.  Should the veteran's 
claim remain in a denied status, the 
veteran should be advised of the need for 
a timely filed substantive appeal to 
perfect an appeal on this issue.

2.  The RO must schedule the veteran for 
a Travel Board hearing in connection with 
his appeal.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	Hilary L. Goodman
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



